

EXHIBIT 10.2
 
STOCK OPTION AGREEMENT
 
AGREEMENT made as of the _____ day of _____, 2006 between UPSNAP INC., a Nevada
corporation (hereinafter referred to as the “Corporation”), and _____________
(hereinafter referred to as the “Optionee”).
 
W I T N E S S E T H:
 
WHEREAS, the Corporation desires, in connection with the [employment/
consulting/directorship] of the Optionee and in accordance with its Omnibus
Stock and Incentive Plan (the “Plan”), to provide the Optionee with an
opportunity to acquire common stock, $.001 par value (hereinafter referred to as
“Common Stock”), of the Corporation on favorable terms and thereby increase his
proprietary interest in the continued progress and success of the business of
the Corporation;
 
NOW, THEREFORE, in consideration of the premises, the mutual covenants herein
set forth and other good and valuable consideration, the Corporation and the
Optionee hereby agree as follows:
 
1.     Grant of Subject Option. Pursuant to a determination by the Committee of
the Board of Directors of the Corporation authorized to administer the Plan made
effective as of [DATE] (the “Date of Grant”), the Corporation, subject to the
terms of the Plan and this Agreement, hereby grants to the Optionee as a matter
of separate inducement and agreement, and in addition to and not in lieu of
salary or other compensation for services, the right to purchase (hereinafter
referred to as the “Subject Option”) an aggregate of [NUMBER] shares of Common
Stock, subject to adjustment as provided in Section 8 hereof (such shares, as
adjusted, shall hereinafter be referred to as the “Shares”). The Subject Option
is not intended to qualify as an incentive stock option under Section 422 of the
Internal Revenue Code of 1986, as amended (the “Code”). The Subject Option is
subject to all the terms and conditions of the Plan (including certain
repurchase rights in favor of the Corporation) and in the event of any
inconsistency between this Agreement and the Plan, the provisions of the Plan
shall prevail. Optionee hereby acknowledges receipt of a copy of the Plan and
agrees to be bound by all terms and provisions thereof. Capitalized terms not
otherwise defined herein but defined in the Plan shall have the same meaning
herein.
 
2.     Purchase Price. The purchase price of shares of Common Stock covered by
the Subject Option will be $[PRICE] per share, subject to adjustment as provided
in Section 8 hereof.
 
3.     Exercise of Subject Option. The Subject Option shall be exercisable on
the terms and conditions hereinafter set forth:
 
(a)     The Subject Option shall become exercisable cumulatively as to the
following percentages of the number of Shares originally subject thereto (after
giving effect to
 

--------------------------------------------------------------------------------


 
any adjustment pursuant to Section 9 of the Plan). There will be no vesting of
the Subject Option until the anniversary date indicated:
 

 
(i)
25% of Shares on or after one year from the Date of Grant;

 

 
(ii)
50% of Shares on or after two years from the Date of Grant;

 

 
(iii)
75% of Shares on or after three years from the Date of Grant; and

 

 
(iv)
100% of Shares on or after four years from the Date of Grant.

 
Notwithstanding the foregoing, the Subject Option shall become fully exercisable
(without regard to the foregoing dates) immediately upon the occurrence of any
of the following events: a Change in Control (in accordance with the provisions
of Section 8 hereof) or the termination by the Corporation of Optionee’s
[employment/consulting/directorship] other than for Cause (without regard for
the provisions of Section 6 hereof regarding the extent to which a Subject
Option may be exercised upon such termination). In the case a person serving
solely as a director, the forgoing acceleration shall not occur by reason of the
failure of the Optionee to be nominated or re-elected as a director upon the
expiration of a term. A termination shall be for “Cause” if the Optionee:
 

 
(i)
shall have been convicted of a felony;

 

 
(ii)
shall have engaged in an act or acts of personal dishonesty intended to result
in personal enrichment at the expense of the Corporation;

 

 
(iii)
shall have engaged in gross negligence or willful misconduct with respect to the
Corporation or its subsidiaries or affiliates, or has intentionally engaged in
any other conduct that is materially injurious (or would be reasonably likely to
be materially injurious if made public) to the Corporation, monetarily or
otherwise.

 

 
(iv)
shall have committed any act involving material dishonesty or material
disloyalty with respect to the Corporation or any of its subsidiaries or
affiliates; or

 

 
(v)
shall have engaged in any other malfeasance or act of moral turpitude that
inflicts material harm (or would be reasonably likely to inflict material harm
if made public) upon the reputation of the Corporation or any of its
subsidiaries or affiliates;

 
(b)     The Subject Option may be exercised pursuant to the provisions of this
Section 3, by notice and payment (including, but not limited to, a cashless
exercise) to the Corporation as provided below.
 
4.     Term of Subject Option. The term of the Subject Option shall be a period
of ten (10) years from the Date of Grant. This Subject Option, to the extent
unexercised, shall expire
 
2

--------------------------------------------------------------------------------


 
on the day immediately prior to the tenth anniversary of the Date of Grant. The
holder of the Subject Option shall not have any rights to dividends or any other
rights of a stockholder with respect to any shares of Common Stock subject to
the Subject Option until such shares shall have been issued to him (as evidenced
by the appropriate entry on the books of a duly authorized transfer agent of the
Corporation) provided that the date of issuance shall not be earlier than the
date this Subject Option is exercised and provision of the purchase price of the
shares of Common Stock (with respect to which this Subject Option is being
exercised) is made to the Corporation pursuant to the provisions contained
herein.
 
5.     Non transferability of Subject Option. The Subject Option shall not be
assignable or transferable otherwise than by will or by the laws of descent and
distribution, or as provided in the Plan, and the Subject Option may be
exercised during the lifetime of the Optionee only by him. More particularly,
but without limiting the generality of the foregoing, the Subject Option may not
be assigned, transferred (except as provided in the next preceding sentence) or
otherwise disposed of, or pledged or hypothecated in any way, and shall not be
subject to execution, attachment or other process. Any assignment, transfer,
pledge, hypothecation or other disposition of the Subject Option attempted
contrary to the provisions of this Agreement, or any levy of execution,
attachment or other process attempted upon the Subject Option, will be null and
void and without effect. Any attempt to make any such assignment, transfer,
pledge, hypothecation or other disposition of the Subject Option or any attempt
to make any such levy of execution, attachment or other process will cause the
Subject Option to terminate immediately upon the happening of any such event;
provided, however, that any such termination of the Subject Option under the
foregoing provisions of this Section 5 will not prejudice any rights or remedies
which the Corporation or any Parent or Subsidiary may have under this Agreement
or otherwise.
 
6.     Exercise Upon Cessation of Employment.
 
(a)     If the Optionee at any time ceases to be an employee, consultant, or
director of the Corporation by reason of his discharge for Cause, the Subject
Option shall, at the time of such termination, terminate and the Optionee shall
forfeit all rights hereunder. If, however, the employee, consultant, or director
for any other reason (other than permanent and total disability or death) ceases
to be such an Optionee, the Subject Option may, subject to the provisions of
Section 5 hereof, be exercised by the Optionee to the same extent the Optionee
would have been entitled under Section 3 hereof to exercise the Subject Option
immediately prior to such cessation, at any time within one (1) month after such
cessation, at the end of which period the Subject Option to the extent not then
exercised, shall terminate and the Optionee shall forfeit all rights hereunder.
In no event, however, may the Subject Option be exercised after the expiration
of the term provided in Section 4 hereof.
 
(b)     The Subject Option shall not be affected by any change of duties or
position of the Optionee so long as he continues to be an Optionee of the
Corporation.
 
7.     Exercise Upon Death or Disability.
 
(a)     If the Optionee dies while he is employed or serving, as a consultant or
director of the Corporation, and on or after the first date upon which he would
have been entitled
 
3

--------------------------------------------------------------------------------


 
to exercise the Subject Option under the provisions of Section 3 hereof, the
Subject Option may, subject to the provisions of Section 5 hereof, be exercised
with respect to all or any part of the shares of Common Stock as to which the
deceased Optionee had not exercised the Subject Option at the time of his death
(but only to the extent the Subject Option was exercisable at the date of his
death), by the estate of the Optionee (or by the person or persons who acquire
the right to exercise the Subject Option by written designation of the Optionee)
at any time within the period ending one (1) year after the date of the
Optionee’s death (in no event, however, after the expiration of the term
provided in Section 4 hereof), at the end of which period the Subject Option, to
the extent not then exercised, shall terminate and the estate or other
beneficiaries shall forfeit all rights hereunder.
 
(b)     In the event that the employment or consulting or directorship by the
Corporation is terminated by reason of the permanent and total disability of the
Optionee on or after the first date upon which he would have been entitled to
exercise the Subject Option under the provisions of Section 3 hereof, the
Subject Option may, subject to the provisions of Section 5 hereof, be exercised
with respect to all or any part of the shares of Common Stock as to which he had
not exercised the Subject Option at the time of his disability (but only to the
extent the Subject Option was exercisable at such time) by the Optionee at any
time within the period ending one (1) year after the date of such termination of
employment (in no event, however, after the expiration of the term provided in
Section 4 hereof), at the end of which period the Subject Option, to the extent
not then exercised, shall terminate and the Optionee shall forfeit all rights
hereunder even if the Optionee subsequently returns to the employ of the
Corporation.

                8.  Merger, Consolidation or Change in Control of the
Corporation. Upon (a) the merger or consolidation of the Corporation with or
into another corporation (pursuant to which the stockholders of the Corporation
immediately prior to such merger or consolidation will not, as of the date of
such merger or consolidation, own a beneficial interest in shares of voting
securities of the corporation surviving such merger or consolidation having at
least a majority of the combined voting power of such corporation’s then
outstanding securities), if the agreement of merger or consolidation does not
provide for (i) the continuance of this Subject Option or (ii) the substitution
of new option(s) for this Subject Option, or for the assumption of such Subject
Option by the surviving corporation, (b) the dissolution, liquidation or sale of
substantially all the assets of the Corporation or (c) a Change in Control of
the Corporation, the Optionee shall have the right immediately prior to the
effective date of such merger, consolidation, dissolution, liquidation, sale of
assets or Change in Control of the Corporation to exercise this Subject Option
(to the extent not exercised and not otherwise expired) in whole or in part
without regard to any installment provision that may have been made part of the
terms and conditions of this Subject Option. The Corporation, to the extent
practicable, shall give advance notice to the Optionee of such merger,
consolidation, dissolution, liquidation, sale of assets or Change in Control of
the Corporation. If such an event occurs, to the extent a Subject Option is not
exercised, it shall be forfeited as of the effective time of any such event (but
not in the case of a Change in Control of the Corporation). Exercise of a
Subject Option may be conditioned on the consummation of a transaction described
in this Section. For purposes hereof, “Change of Control” means any of the
following events:
 
(a)  A sale, consolidation, merger, acquisition or affiliation which results in
the stockholders of the Corporation (determined immediately prior to the
consummation of
 
4

--------------------------------------------------------------------------------


 
the transaction) holding immediately after consummation of such transaction less
than 45% of the total outstanding capital stock of the surviving or successor
corporation in the transaction (the “Surviving Corporation”); or
 
(b)  A sale, consolidation, merger, or acquisition in which the Corporation
becomes accountable to, or a part of, a newly created company or controlling
organization where at least 51% of the members of the Board of the newly created
Company or controlling organization were not members of the Corporation’s Board
immediately prior to such sale, consolidation, merger, or acquisition; or
 
(c)  A sale or other disposition by the Corporation of all or substantially all
of the assets of the Corporation.
 
9.     Registration. The shares of Common Stock subject hereto and issuable upon
the exercise hereof may not be registered under the Securities Act of 1933, as
amended, and, if required by the Corporation, the Optionee will give a
representation as to his investment intent with respect to such shares and as to
such other facts as the Committee may deem necessary prior to their issuance as
set forth in Section 10 hereof.
 
The Corporation may register or qualify the shares covered by the Subject Option
for sale pursuant to the Securities Act of 1933, as amended, at any time prior
to or after the exercise in whole or in part of the Subject Option, but the
Corporation is under no obligation to register any of its shares or any transfer
thereof.
 
10.     Method of Exercise of Subject Option.
 
(a)     Subject to the terms and conditions of this Agreement, the Subject
Option shall be exercisable by notice in the manner set forth in Exhibit A
hereto (the “Notice”) and provision for payment to the Corporation in accordance
with the procedure prescribed herein. Each such Notice shall:
 

 
(i)
state the election to exercise the Subject Option and the number of Shares in
respect of which it is being exercised;

 

 
(ii)
contain a representation and agreement as to investment intent, if required by
counsel to the Corporation with respect to such Shares, in form satisfactory to
counsel for the Corporation;


 

 
(iii)
be signed by the Optionee or the person or persons entitled to exercise the
Subject Option and, if the Subject Option is being exercised by any person or
persons other than the Optionee, be accompanied by proof, satisfactory to
counsel for the Corporation, of the right of such person or persons to exercise
the Subject Option; and

 

 
(iv)
be received by the Corporation on or before the date of the expiration of this
Subject Option. In the event the date of expiration of this Subject Option falls
on a day which is not a 

 
5

--------------------------------------------------------------------------------


 

 
(iv)
regular business day in Davidson, North Carolina, then such written notice must
be received at such office on or before the last regular business day prior to
such date of expiration.

 
(b)     Payment of the purchase price of any shares of Common Stock, in respect
of which the Subject Option shall be exercised, shall be made by the Optionee or
such person or persons at the place specified by the Corporation at the time the
Notice is delivered to the Corporation (i) by delivering to the Corporation a
certified or bank cashier’s check payable to the order of the Corporation, (ii)
by delivering to the Corporation properly endorsed certificates of shares of
Common Stock (or certificates accompanied by an appropriate stock power) with
signature guaranties by a bank or trust company, (iii) by having withheld from
the total number of shares of Common Stock to be acquired upon the exercise of
this Subject Option a specified number of such shares of Common Stock, (iv) by
any form of “cashless” exercise or (v) by any combination of the above. The
Committee shall have discretion to interpret this provision to ensure that it is
fairly administered.
 
(c)     The Subject Option shall be deemed to have been exercised with respect
to any particular shares of Common Stock if, and only if, the preceding
provisions of this Section 10 and the provisions of Section 11 hereof shall have
been complied with, in which event the Subject Option shall be deemed to have
been exercised on the date the Notice of exercise of the Subject Option was
received by the Corporation. Anything in this Agreement to the contrary
notwithstanding, any notice of exercise given pursuant to the provisions of this
Section 10 shall be void and of no effect if all the preceding provisions of
this Section 10 and the provisions of Section 11 shall not have been complied
with.
 
(d)    The certificate or certificates for shares of Common Stock as to which
the Subject Option shall be exercised will be registered in the name of the
Optionee (or in the name of the Optionee’s estate or other beneficiary if the
Subject Option is exercised after the Optionee’s death), or if the Subject
Option is exercised by the Optionee and if the Optionee so requests in the
notice exercising the Subject Option, will be registered in the name of the
Optionee and another person jointly, with right of survivorship and will be
delivered as soon as practical after the date the Notice (and full payment) is
received by the Corporation, but only upon compliance with all of the provisions
of this Agreement.
 
(e)     If the Optionee fails to accept delivery of and pay for all or any part
of the number of Shares specified in such Notice upon tender or delivery
thereof, his right to exercise the Subject Option with respect to such
undelivered Shares may be terminated in the sole
discretion of the Board of Directors of the Corporation. The Subject Option may
be exercised only with respect to full Shares.
 
(f)     The Corporation shall not be required to issue or deliver any
certificate or certificates for shares of its Common Stock purchased upon the
exercise of any part of this Subject Option prior to the payment to the
Corporation, upon its demand, of any amount requested by the Corporation for the
purpose of satisfying its liability, if any, to withhold state or local income
or earnings tax or any other applicable tax or assessment (plus interest or
penalties thereon, if any, caused by a delay in making such payment) incurred by
reason of the exercise of this Subject Option or the transfer of shares
thereupon. Such payment shall be made by the
 
6

--------------------------------------------------------------------------------


 
Optionee in cash or, with the consent of the Corporation and to the extent
permitted by the Plan, by tendering to the Corporation shares of Common Stock
equal in value to the amount of the required withholding. In the alternative,
the Corporation may, at its option, satisfy such withholding requirements by
withholding from the shares of Common Stock to be delivered to the Optionee
pursuant to an exercise of this Subject Option a number of shares of Common
Stock equal in value to the amount of the required withholding.
 
(g)     The Corporation may as a condition to the exercise of a Subject Option
prior to the Initial Public Offering require that the Optionee enter into a
stockholders agreement to which at least a majority of the shares of Common
Stock is then subject..
 
11.   Approval of Counsel. The exercise of the Subject Option and the issuance
and delivery of shares of Common Stock pursuant thereto shall be subject to
approval by the Corporation’s counsel of all legal matters in connection
therewith, including, but not limited to, compliance with the requirements of
the Securities Act of 1933, as amended, and the Securities Exchange Act of 1934,
as amended, and the rules and regulations thereunder, and the requirements of
any stock exchange upon which the Common Stock may then be listed.
 
12.   Resale of Common Stock.
 
(a)     If so requested by the Corporation, upon any permitted sale or transfer
of the Common Stock purchased upon exercise of the Subject Option, the Optionee
shall deliver to the Corporation an opinion of counsel satisfactory to the
Corporation to the effect that either (i) the Common Stock to be sold or
transferred has been registered under the Securities Act of 1933, as amended,
and that there is in effect a current prospectus meeting the requirements of
Section 10(a) of said Act which is being or will be delivered to the purchaser
or transferee at or prior to the time of delivery of the certificates evidencing
the Common Stock to be sold or transferred, or (ii) such Common Stock may then
be sold without violating Section 5 of said Act.
 
(b)     The Common Stock issued upon exercise of the Subject Option shall bear
the following legend if required by counsel for the Corporation:
 
THE SHARES EVIDENCED BY THIS CERTIFICATE HAVE NOT BEEN REGISTERED UNDER THE
SECURITIES ACT OF 1933 (THE “ACT”) AND MAY NOT BE OFFERED, SOLD, TRANSFERRED,
PLEDGED, HYPOTHECATED OR OTHERWISE DISPOSED OF UNLESS THEY HAVE FIRST
BEEN REGISTERED UNDER THE ACT, OR UNLESS, IN THE OPINION OF COUNSEL FOR THE
CORPORATION, SUCH REGISTRATION IS NOT REQUIRED.
 
13.   Market Stand-Off Agreement. Upon the request of the Corporation or the
underwriters managing any underwritten public offering of the Corporation’s
securities, the Optionee agrees not to sell, make any short sale of, loan, grant
any option for the purchase of, or otherwise dispose of shares acquired upon
exercise of the Subject Option, without the prior written consent of the
Corporation or such underwriters, for such period of time (not to exceed
 
7

--------------------------------------------------------------------------------


 
180 days) from the effective date of such registration as may be required by the
Corporation or such underwriter.
 
14.   Reservation of Shares. To the extent shares of Common Stock are not
readily tradable over an established securities market, the Corporation shall at
all times during the term of the Subject Option reserve and keep available such
number of shares of the class of stock then subject to the Subject Option as
will be sufficient to satisfy the requirements of this Agreement.
 
15.   Limitation of Action. The Optionee and the Corporation each acknowledges
that every right of action accruing to him or it, as the case may be, and
arising out of or in connection with this Agreement against the Corporation, on
the one hand, or against the Optionee, on the other hand, shall, irrespective of
the place where an action may be brought, cease and be barred by the expiration
of six months from the date of the act or omission in respect of which such
right of action arises.
 
16.   Notices. Each notice relating to this Agreement shall be in writing and
delivered in person or by certified mail to the proper address. All notices to
the Corporation or the Committee shall be addressed to them at the Corporation’s
principal office. All notices to the Optionee shall be addressed to the Optionee
or such other person or persons at the Optionee’s address above specified.
Anyone to whom a notice may be given under this Agreement may designate a new
address by notice to that effect.
 
17.   Benefits of Agreement. This Agreement shall inure to the benefit of and be
binding upon each successor and assign of the Corporation. All obligations
imposed upon the Optionee and all rights granted to the Corporation under this
Agreement shall be binding upon the Optionee’s heirs, legal representatives and
successors.
 
18.   Severability. In the event that any one or more provisions of this
Agreement shall be deemed to be illegal or unenforceable, such illegality or
unenforceability shall not affect the validity and enforceability of the
remaining legal and enforceable provisions hereof, which shall be construed as
if such illegal or unenforceable provision or provisions had not been inserted.
 
19.   Governing Law. The validity, interpretation, construction and performance
of this Agreement will be construed and governed in accordance with the laws of
the State of North Carolina, without giving effect to the conflicts of laws
principles thereof.
 
20.   Jurisdiction. Service of Process. Any action or proceeding seeking to
enforce any provision of, or based on any right arising out of, this Agreement
may be brought in the courts of the State of North Carolina, County of
Mecklenburg, or, if it has or can acquire jurisdiction, inthe United States
District Court for the State of North Carolina, Western District. Each of the
parties consents to the jurisdiction of such courts (and of the appropriate
appellate courts) in any such action or proceeding and waives any objection to
venue laid therein. Process in any action or proceeding referred to in the
preceding sentence may be served on any party anywhere in the world.
 
21.   [Applicable to Options Granted Prior to Plan Approval by Stockholders]
Condition of Award. Optionee understands that the Plan shall be effective upon
its adoption by the Board, provided however that the shareholders of the
Corporation approve the Plan within
 
 8

--------------------------------------------------------------------------------


 
twelve months of its adoption by the Board and that all Awards granted prior to
such approval, including that reflected by this Agreement, shall be subject to
such approval. If the stockholders do not so approve the Plan, the Plan shall
terminate and all Awards previously issued, including that reflected by this
Agreement, shall terminate as if they had never been awarded.
 
22.   Employment. Nothing contained in this Agreement shall be construed as:
 
(a)     a contract of employment between the Optionee and the Corporation,
 
(b)     as a right of the Optionee to be continued in the employ of the
Corporation or any parent or subsidiary, or
 
(c)     as a limitation on the right of the Corporation to discharge the
Optionee at any time, with or without Cause.
 
IN WITNESS WHEREOF, the Corporation has caused this Agreement to be executed in
its name by its President or one of its Vice Presidents and its corporate seal
to be hereunto affixed and attested by its Secretary or one of its Assistant
Secretaries and the Optionee has hereunto set his hand all as of the date, month
and year first above written.
 

 
 UPSNAP Inc.
 
  By: 
 
   
Name:
   
Title:
 
 
 
   OPTIONEE

 
 
ATTEST:
 
 
Secretary or Assistant Secretary 
 

 
9

--------------------------------------------------------------------------------



EXHIBIT A
 
STOCK OPTION EXERCISE FORM
 
DATE:
 
UPSNAP Inc.
 
Dear Sirs:
 
Pursuant to the provisions of the Stock Option Agreement dated [DATE,] whereby
you have granted to me a stock option to purchase shares of Common Stock of
UPSNAP Inc. (the “Corporation”), I hereby notify you that I elect to exercise my
option to purchase [NUMBER] of the shares covered by such option at the price
specified therein. In full payment of the price for the shares being purchased
hereby, I am delivering to you herewith (e) a certified or bank cashier’s check
payable to the order of the Corporation in the amount of $[AMOUNT,]* or (f) a
certificate or certificates for [NUMBER] shares of Common Stock of the
Corporation, and which have a fair market value as of the date hereof of
$[AMOUNT] and a certified or bank cashier’s check, payable to the order of the
Corporation, in the amount of $__________________.** Any such stock certificate
or certificates are endorsed, or accompanied by an appropriate stock power, to
the order of the Corporation, with my signature guaranteed by a bank or trust
company or by a member firm of the New York Stock Exchange. I hereby acknowledge
that I am purchasing these shares for investment purposes only and not for
resale.
 

 
Very truly yours,
 
     
Name:
 
Address:

 
10

--------------------------------------------------------------------------------



OPTION NO. 2006 NQO-[ ]
 
UPSNAP Inc.
         
STOCK OPTION
         
Granted To
         
Optionee
             
$
Number of Shares
 
Price per Share
     
Date Granted
   

 
11

--------------------------------------------------------------------------------

